Citation Nr: 1301921	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-39 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for service-connected pseudofolliculitis barbre with allergic diathesis and skin eruptions.  

2.  Entitlement to a compensable disability evaluation for bilateral pes planus.  
  

ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel









INTRODUCTION

The Veteran had active service in the United States Air Force from June 1973 to June 1976, and from April 1978 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case has service-connected pseudofolliculitis barbre with allergic diathesis and skin eruptions, and also has service-connected bilateral pes planus.  

Service connection was granted for the skin disability in a January 2009 rating decision; however, at that time, it was not found that the disability was so severe as to warrant a compensable rating.  The Veteran appealed the assigned noncompensable evaluation, arguing, essentially, that his condition is severe enough to warrant compensation.  

With regard to the bilateral pes planus, a noncompensable rating has been in effect since August 1997.  The Veteran has come forth with a new claim, arguing, essentially, that his disability has gotten worse, and that a compensable evaluation should be afforded.  Specifically, he alleges a higher degree of functional loss in his feet than what has been previously considered.  

The Veteran was examined by VA for both disorders in 2008.  Indeed, a June 2008 orthopedic examination and a December 2008 dermatologic examination are of record.  These are the most recent VA examinations afforded to the Veteran, and they are nearly five years old.  

The report of the December 2008 dermatology examination noted that the Veteran utilized steroid creams to treat eruptions in the past.  Subsequent to this examination, the Veteran submitted private treatment records which documented more current prescriptions.  It is apparent that while historical use might have been noted in 2008, that the Veteran had an active prescription for topical steroids in March 2009.  Thus, at least ostensibly, there is a suggestion of worsening of the skin condition.  With regard to the feet, the Veteran essentially has argued that his functional impairment was either not adequately assessed, or, alternatively, that it has increased since he was last examined.

The 2008 examinations both appear to be adequate for rating purposes; however, they are almost half of a decade old, and as noted, did not consider the Veteran's more recent allegations and his change in medication regimen.  It is noted that the age of an examination is not, in itself, a reason to remand; however, in light of the newer allegations and the change in medication noted in clinical records, the Board is not satisfied that the Board has the most accurate representation of the current disability picture.  In cases where an increase in rating is sought, it is first and foremost a requirement that the most current impression of the service-connected disability picture be present.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In light of this, the Veteran should be afforded new examinations addressing the severity of his skin and feet disorders.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA orthopedic/podiatry and dermatology examinations for the purposes of determining the severity of service-connected bilateral pes planus and pseudofolliculitis barbre with allergic diathesis and skin eruptions.  The respective examiners should review the claims file prior to examining the Veteran, and should opine as to what the current level of disablement is for each disability.  With respect to the feet, the examiner should note impact on functional impairment, and should opine as to if the disorder is mild, moderate, severe, or pronounced in severity.  The skin examiner should note the affected areas, any present disfigurement, and should detail any residual scarring associated with the condition.  All necessary tests should be conducted by both examiners, and all conclusions must contain a supporting rationale.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  If the disposition is less than fully favorable, issue an appropriate supplemental statement of the case to the Veteran and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).








_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


